






Exhibit 10.1
















BAKER HUGHES INCORPORATED


2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN


Amendment and Restatement




--------------------------------------------------------------------------------




BAKER HUGHES INCORPORATED


2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN


Article 1.
Establishment, Objectives and Duration.

1.1    Establishment. Baker Hughes Incorporated, a Delaware corporation
(the “Company”), previously established the Baker Hughes Incorporated 2002
Long-Term Incentive Plan (this “Plan”), to reward certain directors, corporate
officers and key employees of the Company by enabling them to acquire shares of
common stock of the Company and to receive other compensation based on common
stock of the Company or certain performance measures. This Plan permits the
grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Stock Awards and Cash-Based Awards (as this Plan defines each
of those terms below).
This Plan became effective as of March 6, 2002 (the “Effective Date”) and shall
remain in effect as provided in Section 1.3. This Plan is amended and restated
effective as of the date on which the stockholders of the Company approve of
this Amendment and Restatement of this Plan (the “Restatement Date”). The
adoption of this Amendment and Restatement of this Plan is contingent upon the
approval by the Company’s stockholders of this Amendment and Restatement of this
Plan.
1.2    Objectives. This Plan is designed to attract and retain key employees of
the Company and its Affiliates (defined below), to attract and retain qualified
directors of the Company, to encourage the sense of proprietorship of those
employees and directors and to stimulate the active interest of these persons in
the development and financial success of the Company and its Affiliates. These
objectives are to be accomplished by making Awards (defined below) under this
Plan and thereby providing Participants (defined below) with a proprietary
interest in the growth and performance of the Company and its Affiliates.
1.3    Duration. This Plan commenced as of the Effective Date and shall remain
in effect, subject to the right of the Board of Directors to amend or terminate
the Plan at any time pursuant to Article 15, until all Shares subject to it
shall have been purchased or acquired according to this Plan's provisions.
However, in no event may an Award be granted under this Plan on or after
September 18, 2019.
Article 2.
Definitions and Construction.

2.1    Whenever used in this Plan, the following capitalized terms in this
Section 2.1 shall have the meanings set forth below, and when the meaning is
intended, the initial letter of the word shall be capitalized:
“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.
“Assets” means assets of any kind owned by Baker Hughes, including but not
limited to securities of Baker Hughes’ direct and indirect subsidiaries and
Affiliates.
“Award” means, individually or collectively, a grant under this Plan to
Employees of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, Cash-Based Awards or Stock Awards and to Directors of
Nonqualified Stock Options, Restricted Stock, Restricted Stock Units or Stock
Awards.
“Award Agreement” means either (a) an agreement that the Company and a
Participant enters into that sets forth the terms and provisions applicable to
an Award granted under this Plan or (b) a statement that the Company issues to a
Participant describing the terms and provisions of the Award.
“Award Limitations” has the meaning ascribed to that term in Section 4.1.
“Baker Hughes” means Baker Hughes Incorporated, a Delaware corporation, and any
successor by merger or otherwise.




--------------------------------------------------------------------------------




“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
the term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Cash-Based Award” means an Award granted to a Participant as described in
Article 9.
“Cause” for termination by the Company of the Employee’s employment means
(a) the willful and continued failure by the Employee to substantially perform
the Employee’s duties with the Company (other than any such failure resulting
from the Employee’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a notice of termination for
Good Reason by the Employee) after a written demand for substantial performance
is delivered to the Employee by the Committee, which demand specifically
identifies the manner in which the Committee believes that the Employee has not
substantially performed the Employee’s duties, or (b) the willful engaging by
the Employee in conduct which is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise. For purposes of
Sections (a) and (b) of this definition, (i) no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee not in good faith and without reasonable belief that the Employee’s
act, or failure to act, was in the best interest of the Company and (ii) in the
event of a dispute concerning the application of this provision, no claim by the
Company that Cause exists shall be given effect unless the Company establishes
to the Committee by clear and convincing evidence that Cause exists.
A “Change in Control” of the Company shall be deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied:
(a)    Any Person is or becomes a Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
this Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes, as described in this
Section (a), a Beneficial Owner in connection with a transaction described in
Section (c)(i) of this definition below; or
(b)    The following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors of the Company and any new Director (other
than a Director whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of Directors of
the Company) whose appointment or election by the Board of Directors of the
Company or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least 2/3 of the Directors then still in office who
either were Directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended; or
(c)    There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation that would result in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Affiliate, at
least 55% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by this Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or
(d)    There is consummated a merger or consolidation of the Company or any




--------------------------------------------------------------------------------




direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the entity surviving such merger or any parent thereof
(or a majority plus one member where such board is comprised of an odd number of
members); or
(e)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (i) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least 55% of the combined voting power
of the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, or (ii) where the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of such entity or any parent thereof (or a majority plus one member
where such board is comprised of an odd number of members).
Notwithstanding the foregoing, effective for Awards granted under this Plan on
or after July 24, 2008, “Change in Control” means the occurrence of any of the
following events:
(a)    the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board;
(b)    the consummation of a Merger of Baker Hughes or an Affiliate with another
Entity, unless the individuals and Entities who were the Beneficial Owners of
the Voting Securities of Baker Hughes outstanding immediately prior to such
Merger own, directly or indirectly, at least 50 percent of the combined voting
power of the Voting Securities of any of Baker Hughes, the surviving Entity or
the parent of the surviving Entity outstanding immediately after such Merger;
(c)    any Person, other than a Specified Owner, becomes a Beneficial Owner,
directly or indirectly, of securities of Baker Hughes representing 30 percent or
more of the combined voting power of Baker Hughes’ then outstanding Voting
Securities;
(d)    a sale, transfer, lease or other disposition of all or substantially all
of Baker Hughes’ Assets is consummated (an “Asset Sale”), unless:
(1)    the individuals and Entities who were the Beneficial Owners of the Voting
Securities of Baker Hughes immediately prior to such Asset Sale own, directly or
indirectly, 50 percent or more of the combined voting power of the Voting
Securities of the Entity that acquires such Assets in such Asset Sale or its
parent immediately after such Asset Sale in substantially the same proportions
as their ownership of Baker Hughes’ Voting Securities immediately prior to such
Asset Sale; or
(2)    the individuals who comprise the Board immediately prior to such Asset
Sale constitute a majority of the board of directors or other governing body of
either the Entity that acquired such Assets in such Asset Sale or its parent (or
a majority plus one member where such board or other governing body is comprised
of an odd number of directors); or
(e)    The stockholders of Baker Hughes approve a plan of complete liquidation
or dissolution of Baker Hughes.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity that owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.




--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board or such other
committee of the Board or the entire Board as the Board designates to administer
Awards to Employees, as specified in Article 3.
“Company” shall have the meaning ascribed to that term in Section 1.1.
“Covered Employee” shall have the meaning ascribed to that term for purposes of
Section 162(m).
“Director” means any individual who is a member of the Board of Directors of the
Company; provided that for purposes of eligibility for Awards under this Plan,
any Director who is employed by the Company or its Affiliate as a common law
employee will be considered an Employee rather than as a Director.
“Disability” shall mean (a) the inability of the Grantee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment of the Grantee which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, the receipt by the Grantee of income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Company or any Affiliate of the Company that is
required to be treated as a single employer together with the Company under
section 414 of the Code.
“Dividend Equivalent” means a payment equivalent in amount to dividends paid to
the Company’s stockholders.
“Effective Date” shall have the meaning ascribed to that term in Section 1.1.
“Employee” means (i) any employee of the Company or any of its Affiliates or
(ii) an individual who has agreed to become an Employee of the Company or any of
its Affiliates and is expected to become an Employee within the following 6
months.
“Entity” means any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act.
“Fair Market Value” means the value per Share as determined by the Committee,
based on the composite transactions in Shares as reported by The Wall Street
Journal, and shall be equal to the per share price of the last sale of Shares on
the trading day prior to the date on which value is being determined.
“Fiscal Year” means the year commencing January 1 and ending December 31.
“Freestanding SAR” means an SAR that is granted independently of any Option, as
described in Article 7.
“Good Reason” for termination by the Employee of the Employee’s employment means
the occurrence (without the Employee’s express written consent) after any Change
in Control, (or prior to a Change in Control if the circumstance or event which
constitutes Good Reason occurs at the request or direction of the Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control, or is otherwise in connection with or in




--------------------------------------------------------------------------------




anticipation of a Change in Control) of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraph (a), (e), (f) or (g) below, such act or
failure to act is corrected prior to the effective date of the Employee’s
termination for Good Reason:
(a)    the assignment to the Employee of any duties inconsistent with the status
of the Employee’s position with the Company or a substantial adverse alteration
in the nature or status of the Employee’s responsibilities from those in effect
immediately prior to the Change in Control;


(b)    a reduction by the Company in the Employee’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all
individuals having a similar level of authority and responsibility with the
Company and all individuals having a similar level of authority and
responsibility with any Person in control of the Company;


(c)    the relocation of the Employee’s principal place of employment to a
location more than 50 miles from the Employee’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Employee to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Employee’s present
business travel obligations;


(d)    the failure by the Company to pay to the Employee any portion of the
Employee’s current compensation except pursuant to an across-the-board
compensation deferral similarly affecting all individuals having a similar level
of authority and responsibility with the Company and all individuals having a
similar level of authority and responsibility with any Person in control of the
Company, or to pay to the Employee any portion of an installment of deferred
compensation under any deferred compensation program of the Company, within 7
days of the date such compensation is due;


(e)    the failure by the Company to continue in effect any compensation plan in
which the Employee participates immediately prior to the Change in Control which
is material to the Employee’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Employee’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Employee’s participation
relative to other participants, as existed immediately prior to the Change in
Control;


(f)    the failure by the Company to continue to provide the Employee with
benefits substantially similar to those enjoyed by the Employee under any of the
Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Employee was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all individuals having a similar level of authority and responsibility with the
Company and all individuals having a similar level of authority and
responsibility with any Person in control of the Company), the taking of any
other action by the Company which would directly or indirectly materially reduce
any of such benefits or deprive the Employee of any material fringe benefit or
perquisite enjoyed by the Employee at the time of the Change in Control, or the
failure by the Company to provide the Employee with the number of paid vacation
days to which the Employee is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect at the
time of the Change in Control; or


(g)    if the Employee is party to an individual employment, severance, or
similar agreement with the Company, any purported termination of the Employee’s
employment which is not effected pursuant to the notice of termination or other
procedures specified therein satisfying the requirements thereof; for purposes
of this Plan, no such purported termination shall be effective.


The Employee’s right to terminate the Employee’s employment for Good Reason
shall not be affected by the Employee’s incapacity due to physical or mental
illness. The Employee’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to




--------------------------------------------------------------------------------




act constituting Good Reason hereunder.


For purposes of any determination regarding the existence of Good Reason, any
claim by the Employee that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Committee by clear and convincing evidence
that Good Reason does not exist.
“Grantee” means the person to whom an Award is granted.
“Holder” means the holder of an Award.
“Immediate Family” means, with respect to a Participant, the Participant’s
spouse, children or grandchildren (including adopted children, stepchildren and
grandchildren).
“Incentive Stock Option” or “ISO” means an option to purchase Shares granted
under Article 6 and that is designated as an incentive stock option and that is
intended to meet the requirements of Code Section 422, or any successor
provision. Incentive Stock Options may only be granted to Participants who are
officers and key employees of the Company.
“Incumbent Director” means –
(a)    a member of the Board on July 24, 2008 or
(b)    an individual-
(1)    who becomes a member of the Board after July 24, 2008;
(2)    whose appointment or election by the Board or nomination for election by
Baker Hughes’ stockholders is approved or recommended by a vote of at least
two-thirds of the then serving Incumbent Directors (as defined herein); and
(3)    whose initial assumption of service on the Board is not in connection
with an actual or threatened election contest.
“Mature Shares” means Shares that have been held by the Holder, and with respect
to which any applicable forfeiture restrictions have lapsed, in each case, for
at least six months.
“Merger” means a merger, consolidation or similar transaction.
“Minimum Statutory Tax Withholding Obligation” means, with respect to an Award,
the amount the Company or an Affiliate is required to withhold for federal,
state, local and foreign taxes based upon the applicable minimum statutory
withholding rates required by the relevant tax authorities.
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.
“Option Price” means the price at which a Participant may purchase a Share
pursuant to an Option.
“Participant” means an Employee or Director who has been selected to receive an
Award or who has an outstanding Award granted under this Plan.
“Performance-Based Award” means a Performance Share, a Performance Unit, a
Cash-Based Award or a Stock Award granted to a Participant pursuant to Article
9, of which the fulfillment of performance goals determines the degree of payout
or vesting.
“Performance Period” means the period of time during which the performance goals
must




--------------------------------------------------------------------------------




be met to determine the degree of payout or vesting with respect to certain
Performance-Based Awards.
“Performance Share” means an Award granted to a Participant, as described in
Article 9.
“Performance Unit” means an Award granted to a Participant, as described in
Article 9.
“Period of Restriction” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals or upon the occurrence of other events as
determined by the Committee (or the Board with respect to Awards granted to
Directors), at its discretion) and the Shares are subject to a substantial risk
of forfeiture, as provided in Article 8.
“Person” shall have the meaning ascribed to the term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof, except that the term shall not include
(a) the Company or any of its Affiliates, (b) a trustee or other fiduciary
holding Company securities under an employee benefit plan of the Company or any
of its Affiliates, (c) an underwriter temporarily holding securities pursuant to
an offering of those securities or (d) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
“Restatement Date” means the date on which the stockholders of the Company
approve of this Amendment and Restatement of this Plan.
“Restricted Stock” means an Award granted to a Participant pursuant to Article
8.
“Restricted Stock Unit” means an Award granted to a Participant, as described in
Article 8.
“Section 162(m)” means section 162(m) of the Code and Department of Treasury
rules and regulations issued thereunder.
“Section 409A” means section 409A of the Code and Department of Treasury rules
and regulations issued thereunder.
“Shares” means the common stock of the Company, $1.00 par value per share.
“Specified Owner” means any of the following:
(a)    Baker Hughes;
(b)    an Affiliate of Baker Hughes;
(c)    an employee benefit plan (or related trust) sponsored or maintained by
Baker Hughes or any Affiliate of Baker Hughes;
(d)    a Person that becomes a Beneficial Owner of Baker Hughes’ outstanding
Voting Securities representing 30 percent or more of the combined voting power
of Baker Hughes’ then outstanding Voting Securities as a result of the
acquisition of securities directly from Baker Hughes and/or its Affiliates; or
(e)    a Person that becomes a Beneficial Owner of Baker Hughes’ outstanding
Voting Securities representing 30 percent or more of the combined voting power
of Baker Hughes’ then outstanding Voting Securities as a result of a Merger if
the individuals and Entities who were the Beneficial Owners of the Voting
Securities of Baker Hughes outstanding immediately prior to such Merger own,
directly or indirectly, at least 50 percent of the combined voting power of the
Voting Securities of any of Baker Hughes, the surviving Entity or the parent of
the surviving Entity outstanding immediately after such Merger in substantially
the same proportions as their ownership of the Voting Securities of Baker Hughes
outstanding immediately prior to such Merger.
“Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with




--------------------------------------------------------------------------------




a related Option, designated as an SAR, pursuant to the terms of Article 7.
“Stock Award” means an Award granted pursuant to the terms of Section 9.5.
“Substantial Risk of Forfeiture” shall have the meaning ascribed to that term in
Section 409A.
“Tandem SAR” means an SAR that is granted in connection with a related Option
pursuant to Article 7, the exercise of which shall require forfeiture of the
right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be cancelled).
2.2    As used in this Plan, unless the context otherwise expressly requires to
the contrary, references to the singular include the plural, and vice versa;
references to the masculine include the feminine and neuter; references to
“including” mean “including (without limitation)”; and references to Sections
and Articles mean the sections and articles of this Plan.
Article 3.
Administration.

3.1    General. Subject to the terms and conditions of this Plan, the Committee
shall administer this Plan or, in the absence of the Committee, the Board shall
administer this Plan. The Board shall appoint the members of the Committee, from
time to time, who shall serve at the discretion of the Board. The Committee
shall have full and exclusive power and authority to administer this Plan and to
take all actions that this Plan specifically contemplates or are necessary or
appropriate in connection with the administration of this Plan. In the case of
Awards to the Company’s non-employee directors, the Board is the Committee. In
the case of a Performance-Based Award granted to a Covered Employee that is
intended to qualify as performance based compensation under Section 162(m), the
Compensation Committee of the Board is the Committee.
3.2    Authority of the Committee. Insofar as this Plan relates to Awards to
Employees, the Committee shall also have full and exclusive power to interpret
this Plan and to adopt such rules, regulations and guidelines for carrying out
this Plan as it may deem necessary or proper, all of which powers shall be
exercised in the best interests of the Company and in keeping with the
objectives of this Plan. The Committee shall have full power to select Employees
who shall participate in this Plan, determine the sizes and types of Awards to
Employees and determine the terms and conditions of Awards to Employees in a
manner consistent with this Plan. Subject to the provisions of Section 17.13, in
its discretion, the Committee may provide for the extension of the
exercisability of an Award to an Employee, accelerate the vesting or
exercisability of an Award to an Employee, eliminate or make less restrictive
any restrictions contained in an Award to an Employee, waive any restriction or
other provision of this Plan (insofar as such provision relates to Awards to
Employees) or an Award to an Employee, or otherwise amend or modify an Award to
an Employee in any manner that is either (i) not adverse to the Participant to
whom the Award to an Employee was granted or (ii) to which the Participant
consents. The Committee may make an Award to an individual who it expects to
become an Employee of the Company or any of its Affiliates within the next 6
months, with the Award being subject to the individual’s actually becoming an
Employee within that time period and subject to other terms and conditions as
the Committee may establish. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in this Plan or in any Award to an
Employee in the manner and to the extent the Committee deems necessary or
desirable to further this Plan’s objectives. Further, the Committee shall make
all other determinations that may be necessary or advisable for the
administration of this Plan. As permitted by law and the terms of this Plan, the
Committee may delegate its authority as identified in Section 3.3.
3.3    Delegation of Authority. The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Company its duties and
authorities under this Plan pursuant to such conditions or limitations as the
Committee may establish Plan (other than duties and authorities relating to
Awards that are intended to be performance-based compensation under Section
162(m)). The Company’s Chief Executive Officer is authorized to grant Awards
under this Plan as inducements to hire prospective employees who will neither be
(1) officers of the Company or any of its Affiliates nor (2) subject to Section
16 of the Exchange Act. Also, on an annual basis the Compensation Committee of
the Board may delegate to the Company’s Chief Executive Officer the ability to
grant Awards under this Plan to eligible employees who are neither (1) officers
of the Company or any of its Affiliates nor (2) subject to Section 16 of the
Exchange Act. The Committee may engage or authorize the engagement of a
third-party administrator to carry out administrative functions under




--------------------------------------------------------------------------------




this Plan.
3.4    Decisions Binding. All determinations and decisions made by the Committee
and the Board pursuant to the provisions of this Plan and all related orders and
resolutions of the Committee and the Board shall be final, conclusive and
binding on all persons, including the Company, its stockholders, Directors,
Employees, Participants and the estates and beneficiaries of Directors,
Employees and Participants.
Under no circumstances shall the Company incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to this Plan
or the Company’s role as Plan sponsor.


Article 4.
Shares Subject to Plan and Maximum Awards.

4.1    Number of Shares Available for Awards and Award Limitations.
(a)     Plan Share Limit. Subject to adjustment as provided in Section 4.2, the
aggregate number of Shares reserved for issuance to Participants under this Plan
on and after the Restatement Date shall be 10,000,000 Shares, less (1) in the
case of an Award granted under this Plan after December 31, 2013, other than an
Option or a SAR, 2.30 Shares for every one Share issued under the Award, and
less (2) in the case of an Option or a SAR granted under this Plan after
December 31, 2013 one Share for every one share issued under this Plan
(collectively, the “Plan Share Limit”). Any Shares that are subject to an Option
or a SAR shall be counted against the Plan Share Limit as one Share for every
one Share issued, and any Shares that are subject to an Award other than an
Option or a SAR shall be counted against the Plan Share Limit as 2.30 Shares for
every one Share issued pursuant to the Award.
(b)    No Liberal Share Counting for Cashless Exercises of Options and SARs and
Tax Withholding for Options and SARs. To the extent that after December 31,
2013, Shares subject to an Option or a SAR are used to pay (1) the Option Price
under the Option or the exercise price under the SAR under a net-settlement
cashless exercise of all or a portion of the Option or the SAR, or (2) the tax
withholding obligation arising with respect to the Option or the SAR, those
Shares will be treated as having been issued under this Plan for purposes of the
Plan Share Limit. To the extent that after December 31, 2013, Shares not subject
to an Option or a SAR are tendered by the Holder to pay (1) the Option Price
under the Option or the exercise price under the SAR under a cashless exercise
of all or a portion of the Option or the SAR, or (2) the tax withholding
obligation arising with respect to the Option or the SAR, those Shares will not
be added to, and will not otherwise increase, the Plan Share Limit.
(c)    Gross Amount of Shares Subject to SARs Settled in Shares Counted Against
the Plan Share Limit. For the avoidance of doubt, the gross (rather than the
net) number of Shares that are subject to SARs that are settled in Shares will
be treated as issued under this Plan for purposes of the Plan Share Limit.
(d)    Share Repurchases by the Company on the Open Market Will Not Increase
Plan Share Limit. For the avoidance of doubt, Shares that are repurchased by the
Company on the open market will not be added to, and will not otherwise
increase, the Plan Share Limit.
(e)    Source of Shares. The Shares described in this Section 4.1 may consist of
authorized but unissued Shares or previously issued Shares reacquired by the
Company.
(f)    Forfeitures, Expirations, Settlements in Cash and Exchanges for Awards
That Do Not Involve Shares. To the extent that Shares that are the subject of
Awards under this Plan are (1) forfeited or terminated, (2) expire unexercised,
(3) are settled in cash in lieu of Shares, or (4) are exchanged for Awards that
do not involve Shares, such Shares shall not be treated as having been issued
under this Plan but rather shall again immediately become available to be issued
pursuant to Awards granted under this Plan.
(g)    Shares Used to Satisfy Tax Withholding Obligations for Awards Other Than




--------------------------------------------------------------------------------




Options and SARs. To the extent that after December 31, 2013, Shares subject to
an Award other than an Option or a SAR are used to pay the tax withholding
obligation arising with respect to the Award, those Shares will not be treated
as having been issued under this Plan for purposes of the Plan Share Limit. To
the extent that after December 31, 2013, Mature Shares are used by a Holder
(through attestation or otherwise) to pay the tax withholding obligation arising
with respect to an Award other than an Option or a SAR, those tendered Mature
Shares will be added to the Plan Share Limit.
(h)    Counting of Shares That Again Become Available for Issuance Under this
Plan. Any Shares that become available for Awards under this Plan pursuant to
the preceding paragraphs (f) and (g) shall be added as (i) one Share for every
one Share subject to Options or SARs granted under this Plan and (ii) 2.30
Shares for every one Share subject to Awards other than Options or SARs granted
under this Plan.
(i)    Award Limitations. The following rules (“Award Limitations”) shall apply
to grants of Awards under this Plan and if an Award is cancelled, the cancelled
Award shall continue to be counted toward the applicable limitation in this
Section:
(i)
Options. The maximum aggregate number of Shares that may be subject to Options
granted during any one Fiscal Year to any one Employee shall be 3,000,000.

(ii)
Incentive Stock Options. The maximum aggregate number of Shares that may be
subject to Incentive Stock Options granted under this Plan shall be 10,000,000.

(iii)
SARs. The maximum aggregate number of Shares that may be subject to Stock
Appreciation Rights granted during any one Fiscal Year to any one Employee shall
be 3,000,000.

(iv)
Performance-Based Awards. The maximum aggregate number of Shares subject to
Performance Share Awards granted during any one Fiscal Year to any one Employee,
singly or in combination, shall be 1,000,000, determined as of the date of
grant. The maximum aggregate cash value, determined as of the date of grant, of
any Performance Unit Awards and Cash-Based Awards granted to any one Employee,
singly or in combination, during any one Fiscal Year shall be $10,000,000.

(v)
Director Awards. The maximum aggregate grant with respect to any Awards
(including but not limited to, Options, SARs, Stock Awards, Restricted Stock
Awards, and Restricted Stock Units) granted in any one Fiscal Year to any one
Director shall be 10,000 Shares/Units.

(vi)
Adjustments to the Award Limitations. Each of the Award Limitations shall be
subject to adjustment under Section 4.2.

4.2    Adjustments in Authorized Shares. The existence of outstanding Awards
shall not affect in any manner the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the capital stock of the Company or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the Shares) or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding of any kind, whether
or not of a character similar to that of the acts or proceedings enumerated
above.
If there shall be any change in the Shares of the Company or the capitalization
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, the Board, in its sole discretion, to prevent
dilution or enlargement of Participants’ rights under this Plan, shall adjust,
in an




--------------------------------------------------------------------------------




equitable manner, as applicable, the number and kind of Shares that may be
issued under this Plan, the number and kind of Shares subject to outstanding
Awards, the exercise price applicable to outstanding Awards, the Awards
Limitations, the Fair Market Value of the Shares and other value determinations
applicable to outstanding Awards. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume Awards by means of
substitution of new Awards, as appropriate, for previously issued Awards or to
assume previously issued Awards as part of such adjustment. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Board shall be authorized (a) to assume under
this Plan previously issued compensatory awards, or to substitute new Awards for
previously issued compensatory awards, including Awards, as part of such
adjustment or (b) to cancel Awards that are Options or SARs and give the
Participants who are the holders of such Awards notice and opportunity to
exercise for 30 days prior to such cancellation.
Appropriate adjustments may also be made by the Board in the terms of any Awards
under this Plan to reflect such changes or distributions and to modify any other
terms of outstanding Awards on an equitable basis, including modifications of
performance goals and changes in the length of Performance Periods; provided,
that no adjustment shall be made that would cause any Award to fail to qualify
as performance-based compensation under Section 162(m) if the Award is intended
to qualify as performance-based compensation under Section 162(m).
In addition, other than with respect to Options, Stock Appreciation Rights and
other Awards intended to constitute Performance-Based Awards, the Board is
authorized to make adjustments to the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events affecting
the Company or the financial statements of the Company, or in response to
changes in applicable laws, regulations or accounting principles. The
determination of the Board as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under this Plan.
Article 5.
Eligibility and Participation.

5.1    Eligibility. Persons eligible to participate in this Plan include all
Employees and Directors.
5.2    Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible Employees those to
whom Awards shall be granted and shall determine the nature and amount of each
Award, subject to the provisions of this Plan. The Board may, from time to time,
select from all eligible Directors those to whom Awards shall be granted and
shall determine the nature and amount of each Award, subject to the provisions
of this Plan.
Article 6.
Stock Options.

6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, upon the terms and at any
time, and from time to time, as the Committee (or the Board with respect to
Awards granted to Directors) shall determine. An Option granted under this Plan
on or after January 1, 2005 may not be granted with any Dividend Equivalents
rights.
6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and other provisions as the
Committee (or the Board with respect to Awards granted to Directors) shall
determine that are not inconsistent with the terms of this Plan. The Award
Agreement also shall specify whether the Option is intended to be an ISO or a
NQSO. Notwithstanding its designation as an ISO in the Award Agreement, to the
extent the limitations of section 422 of the Code are exceeded, with respect to
such excess portion, the Option shall become a NQSO. Employees may be awarded
ISOs (except those who have not yet commenced employment with the Company or any
of its Affiliates may not receive ISOs) and NQSOs, whereas Directors may only be
awarded NQSOs.
6.3    Option Price. The Committee (or the Board with respect to Awards granted
to Directors) shall determine the Option Price for each grant of an Option under
this Plan. The Option Price shall not be less than the Fair Market Value of the
Shares on the date of grant.
6.4    Duration of Options. Each Option granted to a Participant shall expire at
the time the




--------------------------------------------------------------------------------




Committee (or the Board with respect to Awards granted to Directors) shall
determine at the time of grant; provided that no Option shall be exercisable
later than the tenth anniversary date of its grant.
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at the times and be subject to the restrictions and conditions as
the Committee (or the Board with respect to Awards granted to Directors) shall
in each instance approve, which need not be the same for each grant or for each
Participant.
6.6    Payment. Options granted under this Article 6 shall be exercised in the
form and manner as the Committee (or the Board with respect to Awards to
Directors) shall determine from time to time.
The Option Price upon exercise of any Option shall be payable to the Company in
full either (a) in cash or its equivalent; (b) by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that the Shares that are tendered must have
been held by the Participant for at least 6 months prior to their tender to
satisfy the Option Price); (c) by a combination of (a) and (b); or (d) any other
method approved by the Committee (or the Board with respect to Awards granted to
Directors) in its sole discretion at the time of grant and as set forth in the
Award Agreement. An Award Agreement evidencing an Option may, in the discretion
of the Committee (or the Board with respect to Awards granted to Directors),
provide for a “cashless exercise” of an Option by establishing procedures
whereby the Participant, by a properly executed written notice, directs (1) an
immediate sale or margin loan respecting all or a part of the Shares to which he
is entitled upon exercise pursuant to an extension of credit by the Company to
the Participant of the Option Price, (2) the delivery of the Shares from the
Company directly to a brokerage firm and (3) the delivery of the Option Price
from sale or margin loan proceeds from the brokerage firm directly to the
Company.
Subject to any governing rules or regulations and Section 17.10, after the
exercise of the Option and full payment of the Option Price in the form and
manner as the Committee (or Board with respect to Awards granted to Directors)
shall determine, the Participant may pay the required fee and request a Share
certificate based upon the number of Shares purchased under the Option through
the third-party administrator designated by the Committee (or the Board with
respect to Awards granted to Directors) to have this administrative duty. In
addition, the Company may, at its option, issue or cause to be issued Share
certificates.
Unless otherwise determined by the Committee (or the Board with respect to
Awards granted to Directors), all payments under all of the methods indicated
above shall be paid in United States dollars.
6.7    Restrictions on Share Transferability. The Committee (or the Board with
respect to Awards granted to Directors) may impose such restrictions on any
Shares acquired pursuant to the exercise of an Option granted under this Article
6 as it may deem advisable, including restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed or traded and under any blue sky or state
securities laws applicable to such Shares.
6.8    Termination of Employment/Directorship.
(a)    Each Participant’s Award Agreement shall set forth the extent to which
the Participant shall have the right to exercise the Option following
termination of the Participant’s employment or directorship with the Company or
its Affiliates. Such provisions shall be determined in the sole discretion of
the Committee (or the Board with respect to Awards granted to Directors), shall
be included in the Award Agreement entered into with each Participant, need not
be uniform among all Options issued pursuant to this Article 6 and may reflect
distinctions based on the reasons for termination.
(b)    Terms for Director Options.
(i)    Each Option granted to a Director (a “Director Option”) shall have a term
of 10 years from the date of grant, notwithstanding any earlier termination of
the status of the holder as a Director (the “Option Expiration Date”).
(ii)    The purchase price of each Share subject to a Director Option shall be
equal to the Fair Market Value of a Share on the date of grant.
(iii)    Except as may be otherwise specified in the Award Agreement setting
forth




--------------------------------------------------------------------------------




the terms of a Director Option, a Director Option shall vest and become
exercisable on the first anniversary of the date of grant of the Director
Option. An Award Agreement setting forth the terms of a Director Option may not
specify that the Director Option is exercisable earlier than the first
anniversary of the date of grant of the Director Option.
(iv)    a Director’s directorship shall terminate at the close of business on
the day preceding the day he ceases to be a member of the Board for any reason
whatsoever. When a Director’s directorship is terminated, each of his Director
Options and all rights thereunder shall expire in accordance with the following
(but in no event later than the Option Expiration Date):
(A)    Director Options granted within 1 year preceding termination:
(1)    At the time the Director’s directorship is terminated, unless


(2)    Such termination occurs in connection with, or within 2 years following,
a Change in Control, in which case, 30 days following his termination.


(B)    Director Options granted prior to 1-year preceding termination:
(1)    1 year after termination if due to the Director’s death (a Director’s
Option may be exercised by the Director’s estate or by the person or persons who
acquire the right to exercise his option by bequest or inheritance with respect
to any or all of the Shares remaining subject to his Director Option at the time
of his death); or


(2)    3 years after termination if as a result of resignation or removal from
the Board because of disability or in accordance with the provisions of the
Company’s Bylaws regarding termination of director’s terms of office; or


(3)    3 months after termination if, for any reason other than specified above.


(c)    Agreements. Any Award of Director Options shall be embodied in an Award
Agreement, which shall contain the terms, conditions and limitations set forth
above and shall be signed by an authorized officer for and on behalf of the
Company.
6.9    Restrictions on Transferability of Incentive Stock Options. No ISO
granted under this Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all ISOs granted to a Participant under this Plan shall
be exercisable during his or her lifetime only by the Participant, and after
that time, by the Participant’s heirs or estate. Any attempted assignment of an
ISO in violation of this Section 6.9 shall be null and void.
6.10    Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within 10 days thereof.
6.11    Automatic Exercise of Certain Expiring Nonqualified Stock Options.
Notwithstanding any other provision of this Plan or an Award Agreement (other
than this Section 6.11), on the last trading day on which all or a portion of a
Nonqualified Option may be exercised, if the then Fair Market Value of a Share
exceeds the per Share Option Price of the Nonqualified Option by at least $.01
(such expiring portion of an Option that is so in-the-money, an “Auto-Exercise
Eligible Option”), the Holder shall be deemed to have automatically exercised
such Auto-Exercise Eligible Option (to the extent it has not previously been
exercised or forfeited) in accordance with the provisions of this Section 6.11.
In the event of an automatic exercise pursuant to this Section 6.11, the Company
shall reduce the number of Shares issued to the Holder upon such Holder’s
automatic exercise of the Auto-Exercise Eligible Option to satisfy the Holder’s
Option Price




--------------------------------------------------------------------------------




obligation for the Auto-Exercise Eligible Option. Further, the Company shall
reduce the number of Shares issued to the Holder to satisfy the Minimum
Statutory Withholding Obligation arising upon the automatic exercise in
accordance with the procedures of Article 13 unless the Committee deems that a
different method of satisfying the tax withholding obligations is practicable
and advisable. In accordance with procedures established by the Committee, a
Holder may notify the Company in advance that he or she does not wish for the
Auto-Exercise Eligible Option to be exercised. This Section 6.11 shall not apply
to any Option to the extent that this Section 6.11 may cause the Option to fail
to qualify for favorable tax treatment under applicable law. In its discretion,
the Company may determine to cease automatically exercising Options at any time.
6.12    Prohibition Against Direct and Indirect Repricing of Options. Other than
pursuant to Section 4.2, without the prior approval of the Company’s
stockholders, Options granted under this Plan will not be directly or indirectly
repriced (1) through cancellation of an Option followed by the grant of a new
Option or any other Award or cash, (2) by directly lowering the Option Price of
a previously granted Option, or (3) by taking any other action that would be
treated as a repricing of an Option under the then in effect rules and
regulations of the principal U.S. national securities exchange on which the
Shares are listed.
Article 7.
Stock Appreciation Rights.

7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to an Employee at any time, and from time to time, as the Committee
shall determine. The Committee may grant Freestanding SARs, Tandem SARs or any
combination of these forms of SAR.
Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each Employee
and, consistent with the provisions of this Plan, in determining the terms and
conditions pertaining to such SARs.
The grant price of a Freestanding SAR shall not be less than the Fair Market
Value of a Share on the date of grant of the SAR. The grant price of Tandem SARs
shall equal the Option Price of the related Option. Effective for SARs granted
under this Plan on or after January 1, 2005, a SAR granted under this Plan may
not be granted with any Dividend Equivalents rights.
7.2    SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR and such other
provisions as the Committee shall determine.
7.3    Term of SARs. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion; provided that no SAR shall
be exercisable later than the tenth anniversary date of its grant.
7.4    Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
7.5    Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
7.6    Payment of SAR Amount. Upon the exercise of an SAR, an Employee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)    The difference between the Fair Market Value of a Share on the date of
exercise over the grant price by
(b)    The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion. The Committee’s
determination regarding the form of SAR payout may be set forth in the Award
Agreement pertaining to the grant of the SAR.




--------------------------------------------------------------------------------




7.7    Termination of Employment. Each Award Agreement shall set forth the
extent to which the Employee shall have the right to exercise the SAR following
termination of the Employee’s employment with the Company or its Affiliates.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with Employees, need not
be uniform among all SARs issued pursuant to this Plan and may reflect
distinctions based on the reasons for termination.
7.8    Prohibition Against Direct and Indirect Repricing of SARs. Other than
pursuant to Section 4.2, without the prior approval of the Company’s
stockholders, SARs granted under this Plan will not be directly or indirectly
repriced (1) through cancellation of a SAR followed by the grant of a new SAR or
any other Award or cash, (2) by directly lowering the grant price of a
previously granted SAR, or (3) by taking any other action that would be treated
as a repricing of a SAR under the then in effect rules and regulations of the
principal U.S. national securities exchange on which the Shares are listed.
Article 8.
Restricted Stock and Restricted Stock Units.

8.1    Grant of Restricted Stock/Units. Subject to the terms and provisions of
this Plan, the Committee (or the Board with respect to Awards granted to
Directors), at any time, and from time to time, may grant Shares of Restricted
Stock and Restricted Stock Units to Participants in such amounts as the
Committee (or the Board with respect to Awards granted to Directors) shall
determine. Restricted Stock Units shall be similar to Restricted Stock, except
that no Shares are actually awarded to the Participant until a later date,
unless the payout is otherwise made in cash.
8.2    Restricted Stock Agreement. Each Restricted Stock or Restricted Stock
Unit grant shall be evidenced by an Award Agreement that shall specify the
Period(s) of Restriction, the number of Shares of Restricted Stock (or the
number of Restricted Stock Units) granted and such other provisions as the
Committee (or the Board with respect to Awards granted to Directors) shall
determine.
8.3    Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Award Agreement. All rights with respect to the Restricted Stock or
Restricted Stock Units granted to a Participant under this Plan shall be
available during his or her lifetime only to the Participant, and after that
time, to the Participant’s heirs or estate. Any attempted assignment of
Restricted Stock or Restricted Stock Units in violation of this Section 8.3
shall be null and void.
8.4    Other Restrictions. The Committee (or the Board with respect to Awards
granted to Directors) shall impose other conditions or restrictions on any
Shares of Restricted Stock or Restricted Stock Units granted pursuant to this
Plan as it may deem advisable, including a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock or each Restricted
Stock Unit, restrictions based upon the achievement of specific performance
goals, time-based restrictions on vesting following the attainment of the
performance goals, time-based restrictions or restrictions under applicable
federal or state securities laws.
To the extent deemed appropriate by the Committee (or the Board with respect to
Awards granted to Directors), the designated third-party administrator may
retain the certificates representing Shares of Restricted Stock in its
possession until such time as all conditions and restrictions applicable to such
Shares have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse.
8.5    Voting Rights. To the extent permitted by the Committee (or the Board
with respect to Awards granted to Directors) or required by law, Participants
holding Shares of Restricted Stock granted hereunder may be granted the right to
exercise full voting rights with respect to those Shares during the Period of
Restriction. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.




--------------------------------------------------------------------------------




8.6    Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock granted hereunder may, if the
Committee (or the Board with respect to Awards granted to Directors) so
determines, be credited with dividends paid with respect to the underlying
Shares while they are so held in a manner determined by the Committee (or the
Board with respect to Awards granted to Directors) in its sole discretion. The
Committee (or the Board with respect to Awards granted to Directors) may apply
any restrictions to the dividends that it deems appropriate. An Award Agreement
for a Restricted Stock Unit Award may specify that the holder of the Award shall
be entitled to the payment of Dividend Equivalents under the Award in a manner
determined by the Committee in its sole discretion. An Award Agreement for a
Restricted Stock Unit Award shall not specify that the Holder shall be entitled
to the payment of Dividend Equivalents under the Award, unless the payment of
any such Dividend Equivalents will be subject to the satisfaction of the same
performance conditions, if any, as apply to the Restricted Stock Unit Award. In
the case of a Restricted Stock Award, if the Holder shall be become entitled to
the payment of dividends paid in Shares with respect to the Restricted Stock
Award, such dividends shall be added to and become a part of the Restricted
Stock Award. Accordingly, such dividends will be subject to the satisfaction of
the same performance conditions, if any, as apply to the Restricted Stock Award.
8.7    Termination of Employment/Directorship. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Restricted Stock and/or Restricted Stock Units following termination of
the Participant’s employment or directorship with the Company or its Affiliates.
Such provisions shall be determined in the sole discretion of the Committee (or
the Board with respect to Awards granted to Directors), shall be included in the
Award Agreement entered into with each Participant, need not be uniform among
all Shares of Restricted Stock or Restricted Stock Units issued pursuant to this
Plan and may reflect distinctions based on the reasons for termination.
8.8    Time of Payment Under Restricted Stock Unit Award. A payment under a
Restricted Stock Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the Fiscal Year in which the Restricted
Stock Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A.
Article 9.
Performance Units, Performance Shares and Cash-Based Awards; Stock Awards.

9.1    Grant of Performance Units/Shares and Cash-Based Awards. Subject to the
terms of this Plan, Performance Units, Performance Shares and/or Cash-Based
Awards may be granted to Employees in such amounts and upon such terms, and at
any time and from time to time, as the Committee shall determine.
9.2    Value of Performance Units/Shares and Cash-Based Awards. Each Performance
Unit shall have an initial value that the Committee shall establish at the time
of grant. Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the date of grant. Each Cash-Based Award shall have a
value as the Committee may determine. The Committee shall set performance goals
in its discretion that, depending on the extent to which they are met, shall
determine the number and value of Performance Units/Shares and Cash-Based Awards
which shall be paid out to the Employee.
9.3    Earning of Performance Units/Shares and Cash-Based Awards. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Shares and Cash-Based Awards shall be entitled to
receive payout on the number and value of Performance Units/Shares and
Cash-Based Awards the Employee earned over the Performance Period, to be
determined as a function of the extent to which the corresponding performance
goals have been achieved.
9.4    Form and Timing of Payment of Performance Units/Shares and Cash‑Based
Awards. Payment of earned Performance Shares and Cash-Based Awards shall be as
the Committee determines and as set forth in the Award Agreement. Payment under
a Performance Unit Award or a Cash-Based Award shall be made at such time as is
specified in the applicable Award Agreement. The Award Agreement for a
Performance Unit Award of a Cash-Based Award shall specify that the payment will
be made (a) by a date that is no later than the date that is two and one-half (2
1/2) months after the end of the calendar year in which the Award payment is no
longer subject to a Substantial Risk of Forfeiture or (b) at a time that is
permissible under Section 409A.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance




--------------------------------------------------------------------------------




Units/Shares and Cash-Based Awards in the form of cash or in Shares (or in a
combination thereof) that have an aggregate Fair Market Value equal to the value
of the earned Performance Units/Shares and Cash-Based Awards at the close of the
applicable Performance Period. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee.
9.5    Stock Awards. Employees or Directors may be granted Stock Awards. The
Committee (or the Board with respect to Awards granted to Directors) may grant
other types of equity-based or equity-related Awards (including the grant or
offer for sale of unrestricted Shares) in such amounts and subject to such terms
and conditions, as the Committee (or the Board with respect to Awards granted to
Directors) shall determine. Such Awards may entail the transfer of actual Shares
to Participants or payment in cash or otherwise of amounts based on the value of
Shares and may include Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States.
9.6    Performance Measures for Performance-Based Awards. Performance goals the
attainment of which may determine the degree of payout or vesting with respect
to Performance-Based Awards that are intended to qualify as performance-based
compensation exempt from Section 162(m) will be based on one or more of the
following business criteria: net earnings; earnings per share; net income
(before or after taxes); stock price (including growth measures and total
shareholder return); return measures (including return on net capital employed,
return on assets, return on equity, or sales return); earnings before or after
interest, taxes, depreciation and/or amortization; dividend payments to the
Company; gross revenues; gross margins; expense targets; cash flow return on
investments, which equals net cash flows divided by owner’s equity; internal
rate of return or increase in net present value; working capital targets
relating to inventory or accounts receivable; planning accuracy (as measured by
comparing planned results to actual results); net sales growth; net operating
profit; cash flow (including operating cash flow and free cash flow); and
operating margin. The Committee may, in its sole discretion, adopt other
performance measures (consistent with the requirements of Section 162(m), as
applicable) including any combination of the foregoing.
Achievement of the performance goals may be measured:
(a)    individually, alternatively, or in any combination;
(b)    with respect to the Company, one or more business units, or any
combination of the foregoing;
(c)    on an absolute basis, or relative to a target, to a designated comparison
group, to results in other periods, or to other external measures; and
(d)    including or excluding items determined to be extraordinary, unusual in
nature, infrequent in occurrence, related to the acquisition or disposal of a
business, or related to a change in accounting principle, in each case based on
Financial Accounting Standards Board (FASB) Accounting Standards Codification
(ASC) 225-20, Income Statement, Extraordinary and Unusual Items, and FASB ASC
830-10, Foreign Currency Matters, Overall Opinion No. 30, or other applicable
accounting rules, or consistent with the Company’s policies and practices for
measuring the achievement of performance goals on the date the Committee
establishes the goals.
The Committee may, in its discretion, increase the amount payable under a
Performance-Based Award to a Participant who is not a Covered Employee. The
Compensation Committee may not increase the amount payable under a
Performance-Based Award to a Participant who is a Covered Employee.
Unless otherwise stated, such a performance goal for a Performance-Based Award
need not be based upon an increase or positive result under a particular
business criterion and could include, for example, maintaining the status quo or
limiting economic losses (measured, in each case, by reference to specific
business criteria). In interpreting this Plan’s provisions applicable to
performance goals and Performance-Based Awards for Participants who are Covered
Employees, it is intended that the provisions will conform with the standards of
Section 162(m), and the Committee in establishing such goals and interpreting
this Plan shall be guided by such provisions. Prior to the payment of any
compensation under Performance-Based Awards for Covered Employees that are based
on the achievement of performance goals and are intended to qualify as
performance-based compensation exempt from Section 162(m), the Committee must
certify in writing that applicable performance goals and any of the material
terms thereof were, in fact, satisfied.




--------------------------------------------------------------------------------




9.7     Dividends and Dividend Equivalents.
An Award Agreement for a Performance-Based Award shall not specify that the
Holder shall be entitled to the payment of Dividend Equivalents under the Award,
unless the payment of any such Dividend Equivalents will be subject to the
satisfaction of the same performance conditions as apply to the
Performance-Based Award. In the case of a Performance-Based Award that is
payable in Shares, if the Holder shall be become entitled to the payment of
dividends paid in Shares with respect to the Performance-Based Award, such
dividends shall be added to and become a part of the Performance-Based Award.
Accordingly, such dividends will be subject to the satisfaction of the same
performance conditions as apply to the Performance-Based Award.
Article 10.
Beneficiary Designation.

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company and shall be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
Article 11.
Deferrals.

Subject to Section 17.13, the Committee (or the Board with respect to Awards
granted to Directors) may permit or require a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the lapse or waiver of
restrictions with respect to Restricted Stock/Units or the satisfaction of any
requirements or goals with respect to Performance Units/Shares, Cash-Based
Awards and Stock Awards. If any such deferral election is required or permitted,
the Committee (or the Board with respect to Awards granted to Directors) shall,
in its sole discretion, establish rules and procedures for such payment
deferrals.
Article 12.
Rights of Employees/Directors.

12.1    Employment. Nothing in this Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.
Except as specifically provided otherwise in a written agreement with the
Company, neither the Award nor any benefits arising under this Plan shall
constitute part of a Participant’s employment contract with the Company or any
Affiliate. Any termination of this Plan pursuant to Section 15.1 shall not give
rise to liability on the part of the Company or any Affiliate for severance
payments.
12.2    Participation. No Employee or Director shall have the right to be
selected to receive an Award under this Plan or, having been so selected, to be
selected to receive a future Award.
12.3    Rights as a Stockholder. A Participant shall have none of the rights of
a stockholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such shares.
Article 13.
Withholding.

The Company or any Affiliate shall be entitled to satisfy its withholding
obligation under federal, state or local tax law, domestic or foreign, to be
withheld with respect to the vesting or exercise of an Award or lapse of
restrictions on an Award by utilizing any method determined by the Committee or
its delegate in its sole discretion, including any of the following methods:
(a)     The Company or any Affiliate shall be entitled to deduct from other
compensation payable to each Holder any sums required by federal, state, local
or foreign tax law to be withheld with respect to the vesting or exercise of an
Award or lapse of restrictions on an Award to the extent that doing so will not
cause the Holder to incur additional taxes under Section 409A.
(b)    The Company may require the Holder (or other person validly exercising
the Award) to pay




--------------------------------------------------------------------------------




such sums for taxes directly to the Company or any Affiliate in cash or by check
within one day after the date of vesting, exercise or lapse of restrictions.
(c)    The Company may reduce the number of Shares issued to the Holder upon
such Holder’s exercise of an Option to satisfy the tax withholding obligations
of the Company or an Affiliate; provided that the Fair Market Value of the
Shares held back shall not exceed the Company’s or the Affiliate’s Minimum
Statutory Tax Withholding Obligation.
(d)     The Company or its Affiliate may satisfy the Minimum Statutory Tax
Withholding Obligation arising upon the vesting of an Award by delivering to the
Holder a reduced number of Shares in the manner specified herein. In the
discretion of the Committee, at the time of vesting of Shares under the Award,
the Company may (a) calculate the amount of the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation on the assumption that all such
Shares vested under the Award are made available for delivery, (b) reduce the
number of such Shares made available for delivery so that the Fair Market Value
of the Shares withheld on the vesting date approximates the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation and (c) in lieu of the
withheld Shares, remit cash to the United States Treasury and/or other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole Shares to satisfy its Minimum Statutory Tax Withholding Obligation.
Where the Fair Market Value of the withheld Shares does not equal the amount of
the Minimum Statutory Tax Withholding Obligation, the Company shall withhold
Shares with a Fair Market Value slightly less than the amount of the Minimum
Statutory Tax Withholding Obligation and the Holder must satisfy the remaining
minimum withholding obligation in some other manner permitted under this Article
13. The withheld Shares not made available for delivery by the Company shall be
retained as treasury shares or will be cancelled and the Holder’s right, title
and interest in such Shares shall terminate.
(e)    A Holder may be allowed to use Mature Shares to satisfy the Company’s or
Affiliate’s tax withholding obligations with respect to an Award.
The Company shall have no obligation upon vesting or exercise of any Award or
lapse of restrictions on an Award until the Company or an Affiliate has received
payment sufficient to cover the Minimum Statutory Tax Withholding Obligation
with respect to that vesting, exercise or lapse of restrictions.
Neither the Company nor any Affiliate shall be obligated to advise a Holder of
the existence of the tax or the amount which it will be required to withhold.
Article 14.
Acceleration in Connection With Change in Control.

The effect, if any, of a Change in Control (including a termination of
employment in connection with a Change in Control) upon any Award granted under
this Plan after January 23, 2014 shall be determined in accordance with the
terms of the applicable Award Agreement and any related Terms and Conditions
issued by the Committee that are applicable to the Award. In the case of Awards
granted under this Plan on or prior to January 22, 2014, the terms of Article 14
of this Plan in effect prior to the Restatement Date will apply to such Awards.
Article 15.
Amendment, Modification, Suspension and Termination.

15.1    Amendment, Modification, Suspension and Termination. Subject to the
terms of this Plan, the Board may at any time and from time to time alter,
amend, modify, suspend or terminate this Plan in whole or in part, except that
no amendment, modification, suspension or termination that would adversely
affect in any material way the rights of any Participant under any Award
previously granted to such Participant under this Plan shall be made without the
written consent of such Participant and no amendment will be made without
stockholder approval to the extent stockholder approval is required by
applicable legal requirements.
15.2    Prohibitions on Repricing of Options or SARs. This Plan may not be
modified in any manner that would result in a violation of any of the repricing
restrictions set forth in Sections 6.12 or 7.8.
15.3    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. Subject to and without limiting the application of Article
14, the Board may make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including the events described in Section 4.2) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations or accounting principles, whenever the Board determines that such




--------------------------------------------------------------------------------




adjustments are appropriate to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
Article 16.
Successors.

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation or otherwise, of all or substantially all of the business and/or
assets of the Company.
Article 17.
General Provisions.

17.1    Restrictions and Legend. No Shares or other form of payment shall be
issued with respect to any Award unless the Company shall be satisfied based on
the advice of its counsel that such issuance will be in compliance with
applicable federal and state securities laws. Certificates evidencing Shares
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such restrictions as the Committee (or the Board with respect to
Awards granted to Directors) may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Shares are then listed
or to which they are admitted for quotation and any applicable federal or state
securities law. The Committee (or the Board with respect to Awards granted to
Directors) may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.
The Committee (or the Board with respect to Awards granted to Directors) may
require each person receiving Shares pursuant to an Award under this Plan to
represent to and agree with the Company in writing that the Participant is
acquiring the Shares without a view to distribution thereof. In addition to any
other legend required by this Plan, the certificates for such Shares may include
any legend which the Committee (or the Board with respect to Awards granted to
Directors) deems appropriate to reflect any restrictions on transfer of such
Shares.
17.2    Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
17.3    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company shall receive the consideration
required by law for the issuance of Awards under this Plan.
17.4    Securities Law Compliance. All transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 or its successor under
the Exchange Act, unless determined otherwise by the Board. To the extent any
provision of this Plan or action by the Board fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Board.
17.5    Listing. The Company may use reasonable endeavors to register Shares
allotted pursuant to the exercise of an Award with the Securities and Exchange
Commission or to effect compliance with the registration, qualification and
listing requirements of any national securities laws, stock exchange or
automated quotation system.
17.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares under this Plan prior to:
(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
17.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any




--------------------------------------------------------------------------------




regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
17.8    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
17.9    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Affiliates operate or have
Employees, the Committee, in its sole discretion, shall have the power and
authority to:
(a)    Determine which Affiliates shall be covered by this Plan;
(b)    Determine which Employees employed outside the United States are eligible
to participate in this Plan;
(c)    Modify the terms and conditions of any Award granted to Employees who are
employed outside the United States to comply with applicable foreign laws;
(d)    Establish subplans and modify exercise procedures and other terms and
procedures to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 17.9 by the Committee shall be attached to this Plan document as
Appendices; and
(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law or governing statute or any other applicable law.
17.10    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
17.11    Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company may make to aid it in
meeting its obligations under this Plan. Nothing contained in this Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative or any other person. To the
extent that any Person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts, except as expressly set forth in this Plan. This Plan is not intended
to be subject to ERISA.
17.12    Governing Law. This Plan and each Award Agreement shall be governed by
the laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Harris
County, Texas to resolve any and all issues that may arise out of or relate to
this Plan or any related Award Agreement.
17.13    Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. If the Committee
determines that an Award, Award Agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of this Plan would, if undertaken or implemented, cause a Holder to
become subject to additional taxes under Section 409A, then




--------------------------------------------------------------------------------




unless the Committee specifically provides otherwise, such Award, Award
Agreement, payment, distribution, deferral election, transaction or other action
or arrangement shall not be given effect to the extent it causes such result and
the related provisions of this Plan and/or Award Agreement will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Section 409A to the extent determined appropriate by the Committee, in each
case without the consent of or notice to the Holder. The exercisability of an
Option shall not be extended to the extent that such extension would subject the
Holder to additional taxes under Section 409A. This Section 17.13 is effective
for Awards granted under this Plan that are earned and vested on or after
January 1, 2005.
17.14    Recoupment in Certain Situations. Effective for Awards granted on or
after January 22, 2014, without limiting the applicability of any additional
provisions set forth in Award Agreements, if the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under applicable securities laws, the Holder
who is then or was a current or former executive officer of the Company shall
forfeit and must repay to the Company any compensation awarded under this Plan
to the extent specified in any of the Company’s compensation recoupment policies
established or amended (now or in the future) in compliance with the rules and
standards of the Securities and Exchange Commission Committee under or in
connection with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. Further, effective for Awards granted on or after January 22,
2014, without limiting the applicability of any additional provisions set forth
in Award Agreements, if the Company is required to prepare an accounting
restatement due in whole or in part to the current or former Holder’s
misconduct, the current or former Holder shall forfeit and must repay to the
Company any compensation awarded under this Plan to the extent required by the
Board in accordance with the terms of the Company’s compensation recoupment
policy as in effect on January 23, 2014.
17.15    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee (or the Board with respect to
Awards granted to Directors) shall determine whether cash, Awards or other
property shall be issued or paid in lieu of fractional Shares or whether such
fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.
17.16    Restrictions on Transferability. Except as provided below, an Award
(other than an Incentive Stock Option, which shall be subject to the transfer
restrictions set forth in Section 6.9), and Shares that have not been issued
under this Plan or as to which any applicable restriction, performance or
deferral period has not lapsed, shall not be transferred, sold, pledged,
assigned or otherwise alienated or hypothecated, other than (i) by will or the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined in section 414(d) of the Code, (iii) with respect to
Awards of Options which do not constitute Incentive Stock Options, if such
transfer is permitted in the sole discretion of the Committee, by transfer by a
Participant to a member of the Participant’s Immediate Family, to a trust solely
for the benefit of the Participant and the Participant’s Immediate Family, or to
a partnership or limited liability company whose only partners or shareholders
are the Participant and members of the Participant’s Immediately Family. Any
attempted transfer, sale, pledge, assignment, alienation or hypothecation in
violation of this Section 17.16 shall be null and void.








